DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment 


2.    The Amendment filed September 9, 2021 has been entered.   Claims 8, 17-19 have been cancelled.  Claim 24 has been added.  Claims 1-7, 9-16, and 20-24 remain pending in the application.  
	
Claim Objections

3.	Regarding independent Claim 24, it is requested limitation “the visual characteristic of the user” in lines 14-15 to be amended as, e.g., - - the visual 
Appropriate correction is required.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, 4-5, 10, and 24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8, and 13-14 of U.S. Patent No. 10547937.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4-5, 10 and 24 of the current Application (16/732549) are broader in scope to claims 1-4, 8, and 13-14 of U.S. Patent No. 10547937, granted to Abrams et al. (hereinafter, “Abrams ‘937”) with obvious wording variations.  
	
	Regarding claim 1, see claim 1 of Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41. 

	Regarding claim 2, see claim 1 of Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41.
	 
	Regarding claim 4, see claim 1 of Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41.
 
	Regarding claim 5, see claim 1 of Abrams ‘937, col. 12, lines 13-26; claim 4 of Abrams ‘937, col. 12, lines 33-41; claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3, and claim 13 Abrams ‘937, col. 13, lines 28-30. 
 
	Regarding claim 10, see claim 1 of Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41.

	Regarding claim 24, see claim 1 of Abrams ‘937, col. 12, lines 13-26, claim 4 of Abrams ‘937, col. 12, lines 33-41, claim 14 of Abrams ‘937, col. 13, line 31 to col. 14, line 5.
	
6.	Dependent Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Roller U.S. Patent Application Publication 20150278398 (previously cited). 

dependent claim 3, dependent claim 4 of Abrams ‘937 teaches the system of claim 2 (see claim 1 of Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41).  However, dependent claim 4 of Abrams ‘937 fails to teach wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked with a focus direction for the microphone array.
	Roller teaches system and method for detecting potential matches between a candidate biometric and a dataset of biometrics (see Title) in which various implementations of the inventions described herein employ spectral clustering in order to identify potential matches or non-matches, as the case might be, between candidate or probe biometrics and gallery or dataset biometrics (par [0026], see Roller); the performance using the implied ROC curve (e.g., minimizing the percentage of false positive fraud cases while sacrificing the percentage of true fraud cases) is something that can be optimized based on prior statistics of match/non-match distributions, and the classification confusion matrices resulting from testing possible normal and fraud hypotheses against the clustering, classification, scoring and thresholding mechanism described above (par [0049], see Roller).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method for detecting potential matches between a candidate biometric and a dataset of biometrics taught by Roller with the system of dependent claim 4 of Abrams ‘937 such that to obtain wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked (wherein the tracking system is configured to capture an audio signal from the microphone at least partially in response to the video signal (step 406), Fig. 8, par [0056], see Tico) with a focus direction for the microphone array (With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)), par [0059], see Tico) as claimed in order to further enhance matching or fraud detection, as suggested by Roller in paragraph [0051].

7.	Dependent Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 and dependent claim 13 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Hershey et al. U.S. Patent Application Publication 20070016426, (hereinafter, “Hershey”, previously cited).

	Regarding dependent claim 6, dependent claim 4 and dependent claim 13 of Abrams ‘937 teaches the system of claim 5. However, dependent claim 4 and dependent claim 13 of Abrams ‘937 fails to teach wherein the audio and video conferencing system includes a video display for providing video captured by the camera system at a remote geographic location.
	Hershey teaches audio-visual control system (see Title) in which embodiments of the present invention include an audio-visual control system which has varied applications as illustrated in FIGS. 2-8. In each of the illustrated embodiments or 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio-visual control system taught by Hershey with dependent claim 4 and dependent claim 13 of Abrams ‘937 such that to obtain wherein the audio and video conferencing system includes a video display for providing video captured by the camera system at a remote geographic location as claimed in order to improve audio quality, as suggested by Hershey in paragraph [0050]. 

8.	Dependent Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 and dependent claim 13 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Anand et. al. U.S. Patent Application Publication 20170301371 (hereinafter, “Anand”, previously cited).

	Regarding dependent claim 7, dependent claim 4 and dependent claim 13 of Abrams ‘937 teaches the system of claim 5. Dependent claim 4 and dependent claim 13 of Abrams ‘937 teaches further comprising a directional controller for indicating a desired direction of focus for the microphone array, wherein the directional controller (see claim 1 of Abrams ‘937, col. 12, lines 13-26; claim 4 of Abrams ‘937, col. 12, lines 33-41; claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3; claim 13 of Abrams ‘937, col. 13, lines 28-30).  
	However, dependent claim 4 and dependent claim 13 of Abrams ‘937 fails to teach teaches is at a remote geographic location.  
	Anand teaches selection of an audio stream of a video for enhancement using images of the video (see Title) in which these multiple microphone systems are normally used to isolate a speaker's voice over the ambient noise. To capture a more remote speaker using beam forming requires that the user identify that speaker while the video recording is being made (par [0003], see Anand); another common video camera location is in a conference or meeting room. When there are multiple speakers in different locations in a conference room, some systems will provide microphones around a table so that there is a microphone near each speaker. In other systems, there are directional microphones at a central location or even a single microphone at that single location. A remote participant in the conference at another location (i.e., a remote geographic location) is, in some cases, able to choose a particular microphone and have that microphone amplified. In other systems, the user is able to select a particular direction and a central microphone or microphone array can use beam-forming, tagging, at remote geographic location, par [0004], see Anand).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the selection of an audio stream of a video for enhancement using images of the video taught by Anand with the system of Tico in view of Hershey such that to obtain is at a remote geographic location as claimed in order to provide the selected audio stream is enhanced, as suggested by Anand in abstract.

9. 	Dependent Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 and claim 8 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”, previously cited). 

	Regarding dependent claim 9, dependent claim 4 of Abrams ‘937 teaches the system of claim 1.  Claim 8 of Abrams ‘937 teaches a directional controller (see claim 1 of Abrams ‘937, col. 12, lines 13-26; claim 4 of Abrams ‘937, col. 12, lines 33-41 and claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3). 
	However, dependent claim 4 and claim 8 of Abrams ‘937 does not explicitly disclose for training a visual characteristic engine to identify the visual characteristic of the user.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image analysis for two-sided data hub taught by Krupat with the system of dependent claim 4 and claim 8 of Abrams ‘937 such that to obtain for training a visual characteristic engine to identify the visual characteristic of the user as claimed in order to improve the processing of the image, as suggested by Krupat in paragraph [0101].

Claims 11-12, 14-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 and dependent claim 13 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Hershey et al. U.S. Patent Application Publication 20070016426 (hereinafter, “Hershey”, previously cited), and further in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”, previously cited). 

	Regarding claim 11, dependent claim 4 and dependent claim 13 of Abrams ‘937
 teaches an audio and video conferencing system comprising: a microphone array; a camera system for detecting a visual characteristic of a user   (see claim 1 of Abrams ‘937, col. 12, lines 13-26; claim 4 of Abrams ‘937, col. 12, lines 33-41; claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3; claim 13 of Abrams ‘937, col. 13, lines 28-30).
	However, dependent claim 4 and dependent claim 13 of Abrams ‘937 fails to teach is at a first geographic location.  
	Hershey teaches audio-visual control system (see Title) in which the focus direction of a microphone array (or beam), par [0051], see Hershey; Audio from the at a first geographic location. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio-visual control system taught by Hershey with the system of dependent claim 4 and dependent claim 13 of Abrams ‘937 such that to obtain is at a first geographic location as claimed in order to improve audio quality, as suggested by Hershey in paragraph [0050].
	However, dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey fails to teach for training a visual characteristic engine to identify the visual characteristic of the user.
	Krupat teaches image analysis for two-sided data hub (see Title) in which the live streaming and image analysis (1200, Fig. 12, see Krupat) can be facilitated by a video capture device, a local server, a remote server, a semiconductor-based logic, and so on.  Some of the live streams, such as webcasts, online classes, sporting events, news, computer gaming, or video conferences can be scheduled, while others can be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image analysis for two-sided data hub taught by Krupat with the system of dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey such that to obtain for training a visual characteristic engine to identify the visual characteristic of the user as claimed in order to improve the processing of the image, as suggested by Krupat in paragraph [0101].

	Regarding claim 12, dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the system of claim 11. Dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the system of claim 11, as modified teaches wherein the control system is further configured to compare the visual characteristic of the user detected by the camera system with a stored visual characteristic library, wherein focusing the microphone array is performed in response to the detected visual characteristic matching a visual characteristic in the stored visual characteristic library (see claim 4 of Abrams ‘937 col. 12, lines 33-41).

	Regarding claim 14, dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the system of claim 11. Dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat, as modified teaches wherein the visual characteristic comprises at least one of: a detected presence of the user, a detected location of the user, a detected identity of the user, or a detected gesture by the user (In another embodiment, the "look-to-talk` control system is used to control other functions represented by block 208, such as a video teleconference function or component. The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant while the user's front face is detected, par [0049], see Hershey), i.e., a detected presence of the user.

	Regarding claim 15, dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the system of claim 11. Dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat, as modified teaches further comprising a video display and a speaker (A monitor 191 or other type of display device is also connected to the system bus 121 via an interface, such as a video interface 190. In addition to the monitor, computers may also include other peripheral output devices such as speakers 197 and printer 196, which may be connected through an output peripheral interface 190, Fig. 1, par [0027], see Hershey) located at a second, distinct geographic location (In another embodiment, the "look-to-talk” control system is used to control other functions represented by block 208, such as a video teleconference function or component. The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant (corresponding to a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey).  The motivation is in order to improve audio quality, as suggested by Hershey in paragraph [0050].

	Regarding claim 16, dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the system of claim 15. Dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat, as modified teaches wherein the directional controller (see claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3; including visual focus controller 260, Fig. 5, par [0050], see Hershey) is configured to indicate a desired direction of focus for the microphone array (see claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3; The visual focus controller 260 is used to control the audio device 202 (such as a microphone array) to track the location of the user, Fig. 5, par [0050], see Hershey), wherein the directional controller (see claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3; including visual focus controller 260, Fig. 5, par [0050], see Hershey) is at the first, distinct geographic location when sending the command indicating the desired direction of focus (The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey).
	Dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat, as modified further teaches at the first, distinct geographic location being at the second, distinct geographic location (an embodiment of a computing environment 100 in which the invention can be implemented will be described with respect to FIG. 1 (see Fig. 1, par [0016], see Hershey).  Embodiments of the present invention include an audio-visual control system which has varied applications as illustrated in FIGS. 2-8. In each of the illustrated embodiments or applications, visual input is used in controlling an audio function, such as speech recognition, or video telephone conference audio inputs (see Figs. 2-8, par [0030], see Hershey).  In another embodiment, the "look-to-talk` control system is used to control other functions represented by block 208, such as a video teleconference function or component (par [0049], see Hershey; in other words, Hershey teaches the same video teleconference function or component at the remote participant.  Here the user being the remote participant); wherein the directional controller (including visual focus controller 260, Fig. 5, par [0050], see Hershey) is configured to send a command signal through the audio and video conferencing system (see claim 13 of Abrams ‘937, col. 13, lines 28-30; in each of the illustrated embodiments or applications, visual input is used in controlling an audio function, such as speech recognition, or video telephone conference audio inputs, see Figs. 2-8, par [0030], see Hershey; in another embodiment, the "look-to-talk` control system is used to control other functions represented by block 208, such as a video teleconference function or component (par [0049], see Hershey) to indicate a desired direction of focus a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey) for the microphone array (The visual focus controller 260 is used to control the audio device 202 (such as a microphone array) to track the location of the user, Fig. 5, par [0050], see Hershey; see claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3) at the second geographic location being at the first geographic location (a computing environment 100 in which the invention can be implemented will be described with respect to FIG. 1 (see Fig. 1, par [0016], see Hershey), (e.g., monitor 191 or other type of display device, speakers 197, see Fig. 1, par [0027], see Hershey).  In another embodiment, the "look-to-talk” control system is used to control other functions represented by block 208, such as a video teleconference function or component. The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant (corresponding to a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey.  The motivation is in order to improve audio quality, as suggested by Hershey in paragraph [0050].  In other words, Hershey of dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the same video teleconference function or component at the remote participant.  Here the user being the remote participant.

claim 20, dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat teaches the system of claim 11. Dependent claim 4 and dependent claim 13 of Abrams ‘937 in view of Hershey in view of Krupat, as modified, teaches wherein the control system includes a digital signal processor for modifying the focus direction of the microphone array toward a physical location of the user or away from the physical location of the user as detected by the camera system (see claim 1 of Abrams ‘937, col. 12, lines 13-26). 

11.	Dependent Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 and dependent claim 13 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Hershey et al. U.S. Patent Application Publication 20070016426 (hereinafter, “Hershey”, previously cited) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”, previously cited), and further in view of Roller U.S. Patent Application Publication 20150278398 (previously cited). 

	Regarding dependent claim 13, dependent claim 4 and dependent claim 13 of Abrams ‘937 teaches the system of claim 12 (see claim 1 of Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41).  However, dependent claim 4 of Abrams ‘937 fails to teach wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked with a focus direction for the microphone array.
	Roller teaches system and method for detecting potential matches between a candidate biometric and a dataset of biometrics (see Title) in which various implementations of the inventions described herein employ spectral clustering in order to identify potential matches or non-matches, as the case might be, between candidate or probe biometrics and gallery or dataset biometrics (par [0026], see Roller); the performance using the implied ROC curve (e.g., minimizing the percentage of false positive fraud cases while sacrificing the percentage of true fraud cases) is something that can be optimized based on prior statistics of match/non-match distributions, and the classification confusion matrices resulting from testing possible normal and fraud hypotheses against the clustering, classification, scoring and thresholding mechanism described above (par [0049], see Roller).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method for detecting potential matches between a candidate biometric and a dataset of biometrics taught by Roller with the system of dependent claim 4 of Abrams ‘937 such that to obtain wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked with a focus direction for the microphone array (see claim 4 of Abrams ‘937, col. 12, lines 33-41) as claimed in order to further enhance matching or fraud detection, as suggested by Roller in paragraph [0051].

Dependent Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”, previously cited). 

	Regarding dependent claim 21, dependent claim 4 of Abrams ‘937 teaches a system comprising a microphone array; a camera system for detecting a visual characteristic of a user; and a control system coupled with the microphone array and the camera system, the control system programmed to control the microphone array by: receiving a camera signal from the camera system; and focusing the microphone array in response to the camera signal indicating the visual characteristic of the user; a beacon device comprising a negation mode for pre-focusing the microphone array away from the beacon device wherein the control system is further programmed to: process a signal from the beacon device to identify a physical location of the beacon device relative to the microphone array; and pre-focus the microphone array in a direction away from the beacon device (see claim 1 Abrams ‘937, col. 12, lines 13-26 and claim 4 of Abrams ‘937, col. 12, lines 33-41). 
	However, dependent claim 4 of Abrams ‘937 fails to teach prior to receiving an audio input from the user at the microphone array.
	Tico teaches electronic device directional audio capture (see Title) in which wherein the tracking system is configured to receive a video signal from the first video camera (Fig. 8, par [0056], see Tico). With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic device directional audio capture taught by Tico with the dependent claim 4 of Abrams ‘937such that to obtain prior to receiving an audio input from the user at the microphone array as claimed in order to improve the direct sound path by reducing and/or eliminating the reflections from surrounding objects (as the acoustic rom reflections of the desired source are not aligned with the DOA of the direct sound path), as suggested by Tico in paragraph [0047].

	
13. 	Dependent Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4, and independent 14 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”, previously cited).

	Regarding dependent claim 22, dependent claim 4, and independent 14 of Abrams ‘937 teaches a system comprising a microphone array; a camera system for detecting a visual characteristic of a user; and a control system coupled with the microphone array and the camera system, the control system programmed to control the microphone array by: receiving a camera signal from the camera system; and focusing the microphone array in response to the camera signal indicating the visual characteristic of the user; wherein the control system is further configured to retrieve a microphone array filter stored in a library of microphone array filters, the microphone array filter configured to at least partially reject at least one noise source previously sampled at a location of the microphone array (see claim 1 of Abrams ‘937, col. 12, lines 13-26; claim 4 of Abrams ‘937, col. 12, lines 33-41; and claim 14 of Abrams ‘937, col. 13, line 30 to col. 14, line 5).
	However, dependent claim 4, and independent 14 of Abrams ‘937 fails to teach prior to receiving an audio input from the user at the microphone array.
	Tico teaches electronic device directional audio capture (see Title) in which wherein the tracking system is configured to receive a video signal from the first video camera (Fig. 8, par [0056], see Tico). With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)), par [0059], see Tico); wherein the tracking system is configured to capture an audio signal from the microphone at least partially in response to the video signal (step 406), Fig. 8, par [0056], see Tico), i.e., video signal prior audio signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic device directional audio capture taught by Tico with the dependent claim 4, and independent 14 of Abrams ‘937such that to obtain prior to receiving an audio input from the user at the microphone array as claimed in order to improve the direct sound path by reducing 

14. 	Dependent Claim  23 is rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claim 4, dependent claim 13, and independent 14 of Abrams et al. U.S. Patent No. 10547937 (hereinafter, “Abrams ‘937”) in view of Hershey et al. U.S. Patent Application Publication 20070016426 (hereinafter, “Hershey”), and further in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”); previously cited. 

	Regarding dependent claim 23, dependent claim 4, dependent claim 13, and independent 14 of Abrams ‘937 teaches an audio and video conferencing system comprising: a microphone array; a camera system for detecting a visual characteristic of a user; and a control system coupled with the microphone array and the camera system, the control system programmed to control the microphone array by: receiving a camera signal from the camera system; and focusing the microphone array toward the user  in response to the camera signal indicting the visual characteristic of the user, wherein the control system is further configured to retrieve a microphone array filter stored in a library of microphone array filters, the microphone array filter configured to at least partially reject at least one noise source previously sampled at a location of the microphone array. (see claim 1 of Abrams ‘937, col. 12, lines 13-26; claim 4 of Abrams ‘937, col. 12, lines 33-41; claim 8 of Abrams ‘937, col. 12, line 58 to col. 13, line 3; claim 
 	However, claim 1 of dependent claim 4, dependent claim 13, and independent 14 of Abrams ‘937 fails to teach a user at a first geographic location; prior to receiving an audio input from the user at the microphone array.
	Hershey teaches audio-visual control system (see Title) in which embodiments of the present invention include an audio-visual control system which has varied applications as illustrated in FIGS. 2-8. In each of the illustrated embodiments or applications, visual input is used in controlling an audio function, such as speech recognition, or video telephone conference audio inputs (par [0030], see Hershey); focusing the microphone array (the focus direction of a microphone array (or beam), par [0051], see Hershey; Audio from the focused microphone device or array is processed and provided to an audio function or component 208 such as a speech recognition component, or video teleconferencing component, Fig. 5, par [0053], see Hershey) in response to the camera signal indicating the visual characteristic of the user at the first geographic location (As shown in FIG. 5, visual processing component 205 processes input from the visual perception device 204 to detect and locate the user as described previously. In one embodiment, the processing component 205 uses face detection, motion tracking and depth tracking functions to locate the user as previously described. Output from the visual processing component 205 is provided to the visual focus controller 260 to focus or orient the audio device 202 relative to the location of the user based upon the visual input, Fig. 5, par [0052], see Hershey); prior to receiving an audio input from the user at the microphone array (in accordance with one embodiment, the 
	However, claim 1 of dependent claim 4, dependent claim 13, and independent 14 of Abrams ‘937 in view of Hershey fails to teaches a directional controller for training a visual characteristic engine to identify the visual characteristic of the user. 
	Krupat teaches image analysis for two-sided data hub (see Title) in which the live streaming and image analysis (1200, Fig. 12, see Krupat) can be facilitated by a video capture device, a local server, a remote server, a semiconductor-based logic, and so on.  Some of the live streams, such as webcasts, online classes, sporting events, news, computer gaming, or video conferences can be scheduled, while others can be impromptu streams that are broadcast as needed or when desirable (Fig. 12, par [0082], see Krupat). The example 1200 shows a user 1210 broadcasting a video live stream and an audio live stream to one or more people as shown by a first person 1250, a second person 1260, and a third person 1270 (Fig. 12, par [0084], see Krupat).  The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image analysis for two-sided data hub taught by Krupat with the audio and video conferencing system of claim 1 of dependent claim 4, dependent claim 13, and independent 14 of Abrams ‘937 in view of Hershey such that to obtain further comprising a directional controller for training a visual characteristic engine to identify the visual characteristic of the user as claimed in order to improve the processing of the image, as suggested by Krupat in paragraph [0101]. 

	

	Claim Rejections - 35 USC § 102

15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1, and 4 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”); previously cited. 

	Regarding claim 1, Tico teaches a system (audio-visual source tracking system 30, Fig. 1, par [0036], see Tico) comprising: 
		a microphone array (34, Fig. 1, par [0036], see Tico); 
		a camera system (28, Fig. 1, par [0036], see Tico) for detecting a visual characteristic of a user (The video camera may be oriented and configured to capture an image of a face of a user of the device. The video camera may be used for video capture when performing video calling with the device, par [0036], see Tico); and 
		a control system (600, Fig. 10, par [0058], see Tico) coupled with the microphone array and the camera system (see controller 600, coupled to tracking system 30, 300, Fig. 10), the control system programmed to control the microphone array (The audio-visual tracking system 30, 330 is also coupled to the controller 600. The device 10, 300 may programmed to automatically change capture or sense an audio signal, Fig. 10, par [0058], see Tico) by:
			 receiving a camera signal from the camera system (wherein the tracking system is configured to receive a video signal from the first video camera, Fig. 8, par [0056], see Tico); and 
			focusing the microphone array in response to the camera signal indicating the visual characteristic of the user (With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)), par [0059], see Tico), prior to receiving an audio input from the user at the microphone array (wherein the tracking system is configured to capture an audio signal from the microphone at least prior to receiving an audio input from the user at the microphone array, an audio-visual source tracking system focusing the microphone array in response to the camera signal indicating the visual characteristic of the user in real time to steer (i.e., focusing) the maximum sensitivity of the microphone array towards the desired source.  
	Tico thus teaches all the claimed limitations. 

	Regarding claim 4, Tico teaches the system of claim 1, wherein the visual characteristic comprises at least one of: a detected presence of the user, a detected location of the user, a detected identity of the user, or a detected gesture by the user (The audio-visual source tracking system 30 detects and tracks the user's face in the video frames captured by the secondary camera (as the secondary camera is oriented towards the user of the device), par [0046], see Tico), i.e., a detected presence of the user. 

Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”) in view of Udani U.S. Patent Application Publication 20120323796; previously cited.

	Regarding claim 2, Tico teaches the system of claim 1. Tico further teaches 
wherein the control system is further configured to compare the visual characteristic of the user detected by the camera system with a stored visual characteristic (examples of the invention may include advanced techniques for robust and efficient face detection and tracking. Such techniques and algorithms have been developed by wherein focusing the microphone array (With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)), par [0059], see Tico), is performed in response to the detected visual characteristic matching a visual characteristic in the stored visual characteristic  ((e.g. face recognition, face tracking, etc) par [0059], see Tico) wherein the tracking system is configured to capture an audio signal from the microphone at least partially in response to the video signal (step 406), Fig. 8, par [0056], see Tico).
However, Tico does not explicitly disclose a stored visual characteristic being a stored visual characteristic library.
	Udani teaches methods and systems for recording verifiable documentation (see Title) in which an electronic device is described, the device comprising: a biometric characteristics capturing device; an application adapted to perform biometric recognition; and a database locally connected with the electronic device, wherein the biometric recognition is performed by comparing a set of biometric characteristics against a library of biometric characteristics, and wherein the library of biometric characteristics is located in the database (par [0023], see Udani). The term "biometrics" is defined to mean methods for uniquely recognizing individual human beings based on one or more intrinsic physical or behavioral traits. For example, identification 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the methods and systems for recording verifiable documentation taught by Udani with the system of Tico such that to obtain a stored visual characteristic being a stored visual characteristic library as claimed for purpose of providing an increase in reliability and validity of the data collected as suggested by Udani in paragraph [0205].

21.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”) in view of Udani U.S. Patent Application Publication 20120323796, and further in view of Roller U.S. Patent Application Publication 20150278398; previously cited.

	Regarding claim 3, Tico in view of Udani teaches the system of claim 2.  Tico in view of Udani, as modified, teaches the software portion of the methods and systems of the present disclosure may comprise a computer-readable medium that comprises instructions that, when executed, perform, at least in part, the various described methods in the present disclosure.  The computer-readable medium that comprises instructions to be executed may be accessed locally or remotely via a connected network. The instructions may be executed by a processor (e.g., a microprocessor, a microcontroller, a digital signal processor (DSP), an application specific integrated 
	However, Tico in view of does not explicitly disclose wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked with a focus direction for the microphone array.
	Roller teaches system and method for detecting potential matches between a candidate biometric and a dataset of biometrics (see Title) in which various implementations of the inventions described herein employ spectral clustering in order to identify potential matches or non-matches, as the case might be, between candidate or probe biometrics and gallery or dataset biometrics (par [0026], see Roller); the performance using the implied ROC curve (e.g., minimizing the percentage of false positive fraud cases while sacrificing the percentage of true fraud cases) is something that can be optimized based on prior statistics of match/non-match distributions, and the classification confusion matrices resulting from testing possible normal and fraud hypotheses against the clustering, classification, scoring and thresholding mechanism described above (par [0049], see Roller).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method for detecting potential matches between a candidate biometric and a dataset of biometrics taught by Roller with the system of Tico in view of Udani such that to obtain wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked (wherein the tracking system is configured to capture an audio signal from the microphone at least partially in response to the video signal (step 406), Fig. 8, par [0056], see Tico) with a focus direction for the microphone array (With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)), par [0059], see Tico) as claimed in order to further enhance matching or fraud detection, as suggested by Roller in paragraph [0051].

22.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”) in view of Hershey et al. U.S. Patent Application Publication 20070016426, (hereinafter, “Hershey”); previously cited.
 
	Regarding claim 5, Tico teaches the system of claim 1.  Tico further teaches  using a mechanical device to move a camera towards a user's face for visual and audio tracking used in fixed teleconferencing conditions (par [0014], see Tico); an audio-visual source tracking system comprising a first video camera and an array of microphones, wherein the first video camera and the array of microphones are attached to the housing (par [0060], see Tico).
	However, Tico does not explicitly disclose wherein the microphone array is contained within an audio and video conferencing system. 
	Hershey teaches audio-visual control system (see Title) in which embodiments of the present invention include an audio-visual control system which has varied 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the audio-visual control system taught by Hershey with the system of Tico such that to obtain wherein the microphone array is contained within an audio and video conferencing system as claimed in order to improve audio quality, as suggested by Hershey in paragraph [0050].
 
	Regarding claim 6, Tico teaches in view of Hershey teaches the system of claim 5.  Tico teaches in view of Hershey, as modified, teaches wherein the audio and video conferencing system includes a video display for providing video captured by the camera system at a remote geographic location (In another embodiment, the "look-to-talk` control system is used to control other functions represented by block 208, such as a video teleconference function or component. The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of . 
 
23.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”) in view of Hershey et al. U.S. Patent Application Publication 20070016426, (hereinafter, “Hershey”), and further in view of Anand et. al. U.S. Patent Application Publication 20170301371 (hereinafter, “Anand”); previously cited.

	Regarding claim 7, Tico teaches in view of Hershey teaches the system of claim 5.  Tico teaches in view of Hershey, as modified, teaches further comprising a directional controller (including visual focus controller 260, Fig. 5, par [0050], see Hershey) for indicating a desired direction of focus for the microphone array (The visual focus controller 260 is used to control the audio device 202 (such as a microphone array) to track the location of the user, Fig. 5, par [0050], see Hershey). 
	Tico in view of Hershey, as modified, further teaches wherein the directional controller (including visual focus controller 260, Fig. 5, par [0050], see Hershey) when sending the command indicating the desired direction of focus (With audio-visual source tracing it is possible to steer, i.e., focusing, the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)), par [0059], see Tico), and wherein the directional controller is configured to send a command signal through the audio and video conferencing system to indicate the desired direction of focus for the microphone array (in accordance with one embodiment, the visual focus 
	However, Tico in view of Hershey does not explicitly disclose wherein the directional controller being the directional controller is at a remote geographic location from the microphone array; to indicate the desired direction of focus for the microphone array being to indicate the desired direction of focus for the microphone array at the remote geographic location. 
	Anand teaches selection of an audio stream of a video for enhancement using images of the video (see Title) in which these multiple microphone systems are normally used to isolate a speaker's voice over the ambient noise. To capture a more remote speaker using beam forming requires that the user identify that speaker while the video recording is being made (par [0003], see Anand); another common video camera location is in a conference or meeting room. When there are multiple speakers in different locations in a conference room, some systems will provide microphones around a table so that there is a microphone near each speaker. In other systems, there are directional microphones at a central location or even a single microphone at that single location. A remote participant in the conference at another location (i.e., a remote geographic location) is, in some cases, able to choose a particular microphone and have that microphone amplified. In other systems, the user is able to select a particular direction and a central microphone or microphone array can use beam-forming, tagging, at remote geographic location, par [0004], see Anand).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the selection of an audio stream of a video for enhancement using images of the video taught by Anand with the system of Tico in view of Hershey such that to obtain wherein the directional controller being the directional controller is at a remote geographic location from the microphone array; to indicate the desired direction of focus for the microphone array being to indicate the desired direction of focus for the microphone array at the remote geographic location as claimed in order to provide the selected audio stream is enhanced, as suggested by Anand in Abstract.

24.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”); previously cited.
 
	Regarding claim 9, Tico teaches the system of claim 1.  Tico further teaches   examples of the invention may include advanced techniques for robust and efficient face detection and tracking. Such techniques and algorithms have been developed by several research groups and they are currently in use in several applications (e.g. face recognition, face tracking, etc). Face tracking algorithms can achieve high performance 
	However, Tico does not explicitly disclose further comprising a directional controller for training a visual characteristic engine to identify the visual characteristic of the user. 
	Krupat teaches image analysis for two-sided data hub (see Title) in which the live streaming and image analysis (1200, Fig. 12, see Krupat) can be facilitated by a video capture device, a local server, a remote server, a semiconductor-based logic, and so on.  Some of the live streams, such as webcasts, online classes, sporting events, news, computer gaming, or video conferences can be scheduled, while others can be impromptu streams that are broadcast as needed or when desirable (Fig. 12, par [0082], see Krupat). The example 1200 shows a user 1210 broadcasting a video live stream and an audio live stream to one or more people as shown by a first person 1250, a second person 1260, and a third person 1270 (Fig. 12, par [0084], see Krupat).  The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image analysis for two-sided data hub taught by Krupat with the system of Tico such that to obtain further comprising a directional controller for training a visual characteristic engine to identify the visual characteristic of the user as claimed in order to improve the processing of the image, as suggested by Krupat in paragraph [0101]. 

25.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”) in view of Beaucoup et al. U.S. Patent Application Publication 220030118200, (hereinafter, “Beaucoup”); previously cited.

	Regarding claim 10, Tico teaches the system of claim 1.  Tico further teaches wherein the tracking system is configured to capture an audio signal from the microphone at least partially in response to the video signal (step 406, Fig. 8, par [0056], see Tico); the applications can include, for example, a telephone application, an Internet browsing application, a game playing application, a digital camera application, etc. (par [0058], see Tico).  This is where an audio-visual source tracking system can be beneficial because it can update the source location information in real time. Microphone(s) having spatial directivity improve the capture of audio signals by emphasizing sounds that are coming from the direction of the desired source by focus) the maximum sensitivity of the microphone array towards the desired source (generally the user's face (or mouth)) (par [0059], see Tico), i.e., toward a physical location of the user as detected by the camera system.
	 However, Tico does not explicitly disclose wherein the control system includes a digital signal processor for modifying a focus direction of the microphone array toward a physical location of the user or away from the physical location of the user as detected by the camera system.
	Beaucoup teaches system and method of indicating and controlling sound pickup direction and location in a teleconferencing system (see Title) in which when audio signals are picked up by the microphones 62 and delivered to the DSP 70, the DSP, which executes the beamsteering algorithm, determines the location of the active talker in the surrounding environment. The active talker location is then used by the beamforming algorithm executed by the DSP 70 to steer the omni-directional microphone array towards the talker 150 by synthesizing narrow microphone beams 140 in the talker direction as shown in FIG. 6. The DSP 70 also signals the glue logic 72 to illuminate the LED 56b associated with the direction of the synthesized microphone beams 140. In this case, the illuminated LED is constantly illuminated and is green in color. If the talker 150 changes position and the direction of the strongest audio signals received by the microphone array changes, the DSP 70 re-steers the microphone array and illuminates the LED associated with the direction of the newly synthesized microphone beams. As will be appreciated, in this manner the LEDs provide a visual indication to the active talker and others surrounding the conference unit 14, of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method of indicating and controlling sound pickup direction and location in a teleconferencing system taught by Beaucoup with the system of Tico such that to obtain wherein the control system includes a digital signal processor for modifying a focus direction of the microphone array toward a physical location of the user or away from the physical location of the user as detected by the camera system as claimed for purpose of , enhancing the audio quality, as suggested by Beaucoup in paragraph [0045].

26.	Claims 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hershey et al. U.S. Patent Application Publication 20070016426 (hereinafter, “Hershey”) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”); previously cited. 

	Regarding claim 11, Hershey teaches an audio and video conferencing system (Embodiments of the present invention include an audio-visual control system which has varied applications as illustrated in FIGS. 2-8. In each of the illustrated embodiments or applications, visual input is used in controlling an audio function, such as speech recognition, or video telephone conference audio inputs, Figs. 2,8, par [0030], see Hershey) comprising: 
		a microphone array (an audio device or audio receiving device 202 (such as a microphone or microphone array), Fig. 2, par [0031], see Hershey); 
		a camera system (a visual perception device 204 (such as a camera), Fig. 2, par [0031], see Hershey) for detecting a visual characteristic of a user at a first geographic location (In the "look-to-talk" application shown, the visual processing component 205 detects when the user is facing towards a given location, for example, Fig. 2, par [0034], see Hershey); and 
		a control system (controller 206, Fig. 2, par [0033], see Hershey) coupled with the microphone array and the camera system (The "look-to-talk" controller 206 controls the audio function or component 208 based upon input from the visual perception device, such as a camera, 204 as processed by the visual processing component 205, Fig. 2, par [0033], see Hershey), the control system programmed to control the microphone array (In the embodiment shown in FIG. 2, visual processing component 205 receives a visual input from device 204 and provides an input to controller 206 based on the content of the visual input or signal. Controller 206, in turn, controls an audio function or component 208 (such as a speech recognition function or component) which receives input from the audio device 202. Controller 206 controls the audio function or component 208 based on the input from visual processing component 205, Fig. 2, par [0032], see Hershey) by:
			 receiving a camera signal from the camera system (In one embodiment illustrated in FIG. 2, the control system includes an audio device or audio receiving device 202 (such as a microphone or microphone array) and a visual ; and 
			focusing the microphone array (the focus direction of a microphone array (or beam), par [0051], see Hershey; Audio from the focused microphone device or array is processed and provided to an audio function or component 208 such as a speech recognition component, or video teleconferencing component, Fig. 5, par [0053], see Hershey) in response to the camera signal indicating the visual characteristic of the user at the first geographic location (As shown in FIG. 5, visual processing component 205 processes input from the visual perception device 204 to detect and locate the user as described previously. In one embodiment, the processing component 205 uses face detection, motion tracking and depth tracking functions to locate the user as previously described. Output from the visual processing component 205 is provided to the visual focus controller 260 to focus or orient the audio device 202 relative to the location of the user based upon the visual input, Fig. 5, par [0052], see Hershey), prior to receiving an audio input from the user at the microphone array (in accordance with one embodiment, the visual focus controller 260 visually tracks the user to keep the microphone device focused on the user.  This improves signal-to-noise ratio for the user's speech. Audio from the focused microphone device or array is processed and provided to an audio function or component 208 such as a speech recognition component, or video teleconferencing component, Fig. 5, par [0053], see Hershey), i.e., video signal prior audio signal. 
	Hershey further teaches in one embodiment, the processing component (205) uses face detection, motion tracking and depth tracking functions to locate the user as 
	However, Hershey does not explicitly disclose a directional controller for training a visual characteristic engine to identify the visual characteristic of the user. 
	Krupat teaches image analysis for two-sided data hub (see Title) in which the live streaming and image analysis (1200, Fig. 12, see Krupat) can be facilitated by a video capture device, a local server, a remote server, a semiconductor-based logic, and so on.  Some of the live streams, such as webcasts, online classes, sporting events, news, computer gaming, or video conferences can be scheduled, while others can be impromptu streams that are broadcast as needed or when desirable (Fig. 12, par [0082], see Krupat). The example 1200 shows a user 1210 broadcasting a video live stream and an audio live stream to one or more people as shown by a first person 1250, a second person 1260, and a third person 1270 (Fig. 12, par [0084], see Krupat).  The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include assigning weights to inputs on one or more layers within the multilayered analysis engine (par [0123], see Krupat).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image analysis for two-sided data hub taught by Krupat with the audio and video conferencing system of further comprising a directional controller for training a visual characteristic engine to identify the visual characteristic of the user as claimed in order to improve the processing of the image, as suggested by Krupat in paragraph [0101]. 

	Regarding claim 14, Hershey in view of Krupat teaches the system of claim 11.  Hershey in view of Krupat, as modified, teaches wherein the visual characteristic comprises at least one of: a detected presence of the user, a detected location of the user, a detected identity of the user, or a detected gesture by the user (In another embodiment, the "look-to-talk` control system is used to control other functions represented by block 208, such as a video teleconference function or component. The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant while the user's front face is detected, par [0049], see Hershey), i.e., a detected presence of the user. 

	Regarding claim 15, Hershey in view of Krupat teaches the system of claim 11. Hershey in view of Krupat, as modified, teaches further comprising a video display and a speaker (A monitor 191 or other type of display device is also connected to the system bus 121 via an interface, such as a video interface 190. In addition to the monitor, computers may also include other peripheral output devices such as speakers 197 and printer 196, which may be connected through an output peripheral interface 190, Fig. 1, par [0027], see Hershey) located at a second, distinct geographic location a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey).  The motivation is in order to improve audio quality, as suggested by Hershey in paragraph [0050].
   
	Regarding claim 16, Hershey in view of Krupat teaches the system of claim 15.  Hershey in view of Krupat, as modified, teaches wherein the directional controller (including visual focus controller 260, Fig. 5, par [0050], see Hershey) is configured to indicate a desired direction of focus for the microphone array (The visual focus controller 260 is used to control the audio device 202 (such as a microphone array) to track the location of the user, Fig. 5, par [0050], see Hershey), wherein the directional controller (including visual focus controller 260, Fig. 5, par [0050], see Hershey) is at the first, distinct geographic location when sending the command indicating the desired direction of focus (The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant (corresponding to a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey).
	However, Hershey in view of Krupat does not explicitly disclose at the first, distinct geographic location being at the second, distinct geographic location.
	Hershey in view of Krupat further discloses an embodiment of a computing environment 100 in which the invention can be implemented will be described with respect to FIG. 1 (see Fig. 1, par [0016], see Hershey).  Embodiments of the present invention include an audio-visual control system which has varied applications as illustrated in FIGS. 2-8. In each of the illustrated embodiments or applications, visual input is used in controlling an audio function, such as speech recognition, or video telephone conference audio inputs (see Figs. 2-8, par [0030], see Hershey).  In another embodiment, the "look-to-talk` control system is used to control other functions represented by block 208, such as a video teleconference function or component (par [0049], see Hershey).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the video teleconference function or component of Hershey in view of Krupat such that to obtain at the first, distinct geographic location being at the second, distinct geographic location as claimed in order to improve audio quality, as suggested by Hershey in paragraph [0050].  In other words, Hershey teaches the same video teleconference function or component at the remote participant.  Here the user being the remote participant. 
	 Hershey in view of Krupat, as modified, teaches wherein the directional controller (including visual focus controller 260, Fig. 5, par [0050], see Hershey) is configured to send a command signal through the audio and video conferencing system (In each of the illustrated embodiments or applications, visual input is used in controlling an audio function, such as speech recognition, or video telephone conference audio inputs (see Figs. 2-8, par [0030], see Hershey).  In another embodiment, the "look-to- to indicate a desired direction of focus (The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant (corresponding to a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey) for the microphone array (The visual focus controller 260 is used to control the audio device 202 (such as a microphone array) to track the location of the user, Fig. 5, par [0050], see Hershey). 
	However, Hershey in view of Krupat does not explicitly disclose at the second geographic location being at the first geographic location.
	Hershey in view of Krupat further discloses an embodiment of a computing environment 100 in which the invention can be implemented will be described with respect to FIG. 1 (see Fig. 1, par [0016], see Hershey), (e.g., monitor 191 or other type of display device, speakers 197, see Fig. 1, par [0027], see Hershey).  In another embodiment, the "look-to-talk” control system is used to control other functions represented by block 208, such as a video teleconference function or component. The system detects a front face of the speaker or user prior to transmitting an utterance or speech. Thus, the audio signal of the speaker is transmitted to a remote participant (corresponding to a second, distinct geographic location) while the user's front face is detected, Fig. 2, par [0049], see Hershey).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the display and monitor of Fig. 1 (see at the second geographic location being at the first geographic location as claimed in order to improve audio quality, as suggested by Hershey in paragraph [0050].  In other words, Hershey teaches the same video teleconference function or component at the remote participant.  Here the user being the remote participant.

27.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. U.S. Patent Application Publication 20070016426 (hereinafter, “Hershey”) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”), and further in view of Udani U.S. Patent Application Publication 20120323796; previously cited.

	Regarding claim 12, Hershey in view of Krupat teaches the system of claim 11. Hershey further teaches wherein the control system is further configured to compare the visual characteristic of the user detected by the camera system with a stored visual characteristic (the visual perception device 204 includes a color camera or device to track color cues to locate the user. Different camera arrangements can be employed to provide different views or perspectives to track the user. Additionally, the visual image can be used in a recognition system to verify authenticity of the user, such as based on biometrics (corresponding to a stored visual characteristic), par [0045], see Hershey), wherein focusing the microphone array (the focus direction of a microphone array (or beam), par [0051], see Hershey; Audio from the focused microphone device or array is processed and provided to an audio function or component 208 such as a , is performed in response to the detected visual characteristic matching a visual characteristic in the stored visual characteristic  (the visual image can be used in a recognition system to verify authenticity of the user, such as based on biometrics (corresponding to a stored visual characteristic), par [0045], see Hershey; In one embodiment, the processing component 205 uses face detection, motion tracking and depth tracking functions to locate the user as previously described. Output from the visual processing component 205 is provided to the visual focus controller 260 to focus or orient the audio device 202 relative to the location of the user based upon the visual input, Fig. 5, par [0052], see Hershey).
	However, Hershey in view of Krupat does not explicitly disclose a stored visual characteristic being a stored visual characteristic library.
	Udani teaches methods and systems for recording verifiable documentation (see Title) in which an electronic device is described, the device comprising: a biometric characteristics capturing device; an application adapted to perform biometric recognition; and a database locally connected with the electronic device, wherein the biometric recognition is performed by comparing a set of biometric characteristics against a library of biometric characteristics, and wherein the library of biometric characteristics is located in the database (par [0023], see Udani). The term "biometrics" is defined to mean methods for uniquely recognizing individual human beings based on one or more intrinsic physical or behavioral traits. For example, identification authentication may involve, but is not limited to, facial recognition, (par [0067], see Udani). 
a stored visual characteristic being a stored visual characteristic library as claimed for purpose of providing an increase in reliability and validity of the data collected as suggested by Udani in paragraph [0205].

28.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. U.S. Patent Application Publication 20070016426, (hereinafter, “Hershey”) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”) in view of Udani U.S. Patent Application Publication 20120323796, and further in view of Roller U.S. Patent Application Publication 20150278398; previously cited.

	Regarding claim 13, Hershey in view of Krupat in view of Udani teaches the system of claim 12.  Hershey in view of Krupat in view of Udani, as modified, teaches the software portion of the methods and systems of the present disclosure may comprise a computer-readable medium that comprises instructions that, when executed, perform, at least in part, the various described methods in the present disclosure.  The computer-readable medium that comprises instructions to be executed may be accessed locally or remotely via a connected network. The instructions may be executed by a processor (e.g., a microprocessor, a microcontroller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a standard logic 
	However, Hershey in view of Krupat in view of Udani of does not explicitly disclose wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked with a focus direction for the microphone array.
	Roller teaches system and method for detecting potential matches between a candidate biometric and a dataset of biometrics (see Title) in which various implementations of the inventions described herein employ spectral clustering in order to identify potential matches or non-matches, as the case might be, between candidate or probe biometrics and gallery or dataset biometrics (par [0026], see Roller); the performance using the implied ROC curve (e.g., minimizing the percentage of false positive fraud cases while sacrificing the percentage of true fraud cases) is something that can be optimized based on prior statistics of match/non-match distributions, and the classification confusion matrices resulting from testing possible normal and fraud hypotheses against the clustering, classification, scoring and thresholding mechanism described above (par [0049], see Roller).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method for detecting potential matches between a candidate biometric and a dataset of biometrics taught by Roller with the system of Hershey in view of Krupat in view of Udani such that to obtain wherein the visual characteristic library comprises a thresholding mechanism for comparing the camera signal with pre-sorted video data or pre-sorted image data to determine whether the detected visual characteristic is linked (the visual perception device 204 includes a color camera or device to track color cues to locate the user. Different camera arrangements can be employed to provide different views or perspectives to track the user. Additionally, the visual image can be used in a recognition system to verify authenticity of the user, such as based on biometrics (corresponding to a stored visual characteristic), par [0045], see Hershey), with a focus direction for the microphone array (the focus direction of a microphone array (or beam); the system illustrated in FIG. 5 uses visual input from the visual perception device 204 to visually focus the microphone array on the visual location of the user, par [0051], see Hershey) as claimed in order to further enhance matching or fraud detection, as suggested by Roller in paragraph [0051].

 29.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. U.S. Patent Application Publication 20070016426, (hereinafter, “Hershey”) in view of Krupat et al. U.S. Patent Application Publication 20180196432, (hereinafter, “Krupat”), and further in view of Beaucoup et al. U.S. Patent Application Publication 20030118200, (hereinafter, “Beaucoup”); previously cited.

	Regarding claim 20, Hershey in view of Krupat teaches the system of claim 11.  Hershey in view of Krupat, as modified, further teaches processing unit (120, Fig. 1, par [0024], see Hershey); digital versatile disks, digital video tape (par [0025], see Hershey).  In one embodiment, the processing component 205 uses face detection, motion 
	 However, Hershey in view of Krupat does not explicitly disclose wherein the control system includes a digital signal processor for modifying the focus direction of the microphone array toward a physical location of the user or away from the physical location of the user as detected by the camera system.
	Beaucoup teaches system and method of indicating and controlling sound pickup direction and location in a teleconferencing system (see Title) in which when audio signals are picked up by the microphones 62 and delivered to the DSP 70, the DSP, which executes the beamsteering algorithm, determines the location of the active talker in the surrounding environment. The active talker location is then used by the beamforming algorithm executed by the DSP 70 to steer the omni-directional microphone array towards the talker 150 by synthesizing narrow microphone beams 140 in the talker direction as shown in FIG. 6. The DSP 70 also signals the glue logic 72 to illuminate the LED 56b associated with the direction of the synthesized microphone beams 140. In this case, the illuminated LED is constantly illuminated and is green in color. If the talker 150 changes position and the direction of the strongest audio signals 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method of indicating and controlling sound pickup direction and location in a teleconferencing system taught by Beaucoup with the system of Hershey in view of Krupat such that to obtain wherein the control system includes a digital signal processor for modifying the focus direction of the microphone array toward a physical location of the user or away from the physical location of the user as detected by the camera system as claimed for purpose of enhancing the audio quality, as suggested by Beaucoup in paragraph [0045].

30.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tico et al. U.S. Patent Application Publication 20100026780 (hereinafter, “Tico”, previously cited) in view of Balan et al. U.S. Patent Application Publication 20040001598 (hereinafter, “Balan”); cited by Applicant.
	
	Regarding claim 22, Tico teaches the system of claim 1. Tico further teaches 

However, Tico does not explicitly disclose wherein the control system is further configured to retrieve a microphone array filter stored in a library of microphone array filters, the microphone array filter configured to at least partially reject at least one noise source previously sampled at a location of the microphone array.
	Balan teaches system and method for adaptive multi-sensor arrays (see Title) in which estimating a measured signal spectral covariance matrix of the signal, and estimating a direction of arrival of the signal based on the measured signal spectral covariance matrix of the signal; applying a differential microphone array filter to the signal based on the direction of arrival and the fractional delay (par [0012], see Balan); the signal is a sample (par [0013], see Balan); the differential microphone array filter coefficients are updated from a look-up table (i.e., library) based on the current estimate of direction of arrival (par [0032], see Balan) The direction of arrival estimation can be done less frequently than the differential microphone array filtering; more specifically, the differential microphone array filtering is done at the sampling rate of the digitized signal. The frequency of the direction of arrival estimation depends on the processing power of the digital processor, and can be done after every M samples, or after a longer time.  Fractional delay parameters of the differential microphone array filter are determined on-line and the solutions for the fractional delay parameters for each estimated direction of arrival are stored in a look-up table (par [0061], see Balan).  The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method for adaptive multi-sensor arrays taught by Balan with the system of Tico such that to obtain wherein the control system is further configured to retrieve a microphone array filter stored in a library of microphone array filters, the microphone array filter configured to at least partially reject at least one noise source previously sampled at a location of the microphone array as claimed for purpose of improving the quality of a voice as suggested by Balan in paragraph [0029].

Response to Arguments

31.	Applicant's arguments with respect to claim 24 has been considered but are moot in view of the new grounds of rejection. 

32.	Applicant's arguments with respect to claims 1-7, 9-16, and 20, 22 have been fully considered but they are not persuasive. 

33.	Applicant asserts on page 10 second paragraph to page 11 first paragraph regarding claim 1:
	Claim 1 is not amended by this paper because the anticipation rejection based on Tico is deficient on its face, and Applicant does not yet bear the burden of rebutting this rejection. In particular, the cited portion of Tico (paras. 56-explicitly disclose pre-focusing a microphone array "prior to receiving an audio input from the user at the microphone array." (Compare Tico at paras. 56-59 with Applicant's claim 1). 
While this portion of Tico arguably contemplates microphone array focusing based on detected user movement, it does not provide sufficient disclosure to function as an anticipation reference for the above-noted features of Applicant's claim 1. That is, Tico does not show "[t]he identical invention... shown in as complete detail as is contained" in Applicant's claim, and as such, the rejection should be withdrawn. (See, MPEP § 2131). 
	In the Response to Arguments section of the Office Action, Examiner Tran points to an unpublished Federal Circuit decision in support of the argument that an anticipation rejection does not require explicit disclosure, but merely "inherency." (Office Action at pages 58 and 59). However, "[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic." (MPEP 2112(IV), citing In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)). The MPEP makes clear that the examiner must provide a rationale or evidence to show inherency, and Examiner Tran has yet to provide that rationale or evidence from Tico illustrating the allegedly inherent features of Applicant's claims, namely, pre-focusing a microphone array "prior to receiving an audio input from the user at the microphone array." (Compare Tico at paras. 56-59 with Applicant's claim 1). For at least this reason, the rejection of claim 1 is deficient on its face.

	Examiner respectfully disagrees since according the Federal Circuit, the anticipation does not only require explicitly disclose.  In re Sun, 31 USPQ 2d 1451, 1453 (Fed. Cir. 1993) (unpublished): Under section 102(b), anticipation requires that the prior art reference disclose, either expressly or under the principles of inherency, every limitation of the claim….  As presented in the Office Action, Tico teaches: focusing the microphone array in response to the camera signal indicating the visual characteristic of the user (With audio-visual source tracing it is possible to steer, i.e., focusing, the , prior to receiving an audio input from the user at the microphone array (wherein the tracking system is configured to capture an audio signal from the microphone at least partially in response to the video signal (step 406), Fig. 8, par [0056], see Tico).  In other words, paragraphs [0056] and [0059] of Tico teaches prior to receiving an audio input from the user at the microphone array, an audio-visual source tracking system focusing the microphone array in response to the camera signal indicating the visual characteristic of the user in real time to steer (i.e., focusing) the maximum sensitivity of the microphone array towards the desired source.
	In addition, the claim does not specify how to perform “focusing the microphone array” (not pre-focusing as Applicant’s argument) and thus the claimed “focusing the microphone array” limitation met by disclosure of to steer the microphone array in Tico since there is no difference between the claimed “focusing the microphone array” and the reference disclosure to steer the microphone array, as viewed by a person of ordinary skill in the field of acoustic signal (see visual and acoustic source tracking information, par [0041], see Tico).    

34.	Applicant asserts on page 11 last paragraph to page 12 first paragraph, regarding claim 11:
	As Applicant noted in the last-filed Amendment of March 19, 2021, the  features of claim 11 (previously in claim 19) and similarly recited in claim 9 are rejected using Krupat, a published application that was filed on March 12, 2018. As a proper continuation filing, the present application has an effective priority date of August 28, 2017, which predates (emphasis original) the filing of Krupat. Krupat has an extensive list of priority claims, and is noted as a 83 (emphasis added), relating to Fig. 12) used to reject features in claims 11 and 9 are not present in the latest-filed US patent application that predates Applicant's filing in the Krupat priority chain. More particularly, US Patent Application No. 15/273,765 (the '765 application) includes a figure (FIG. 13) that is similar in appearance to Fig. 12 shown in Krupat (and cited in the Office Action). However, paragraphs 69-71 in the '765 application, which correspond to its FIG. 13, differ significantly from paragraphs 82 and 83 (emphasis added) in Krupat that are cited in the rejection of claims 9 and 19 (features of which are now in claim 11). 
	Additionally, paragraph 123 of Krupat that is cited against claims 9, 11-16 and 20 of the present application is not contained in the '765 application. That is, this cited portion of Krupat is absent from the '765 application, and the Examiner has yet to demonstrate that the teachings which are relied upon from this portion of Krupat actually predate Applicant's filing.
	As such, the cited portions of Krupat are not effective prior art (emphasis original) under 35 U.S.C. 103 with respect to Applicant's claims. Accordingly, Applicant requests withdrawal of the rejections of claims 9 and 11. Applicant includes a copy of the '765 application as filed (and accessed via Public PAIR) with this paper for the Office's reference.


	Examiner respectfully disagrees since as presented in the Office Action the typo  par [0083] has been corrected to par [0084].  US Patent Application No. 15/273,765 (the '765 application) discloses Fig. 13 in par [0071]: “The example 1300 shows a user 1310 broadcasting a video live stream to one or more people 1350, 1360, 1370, and so on. A portable, network-enabled electronic device 1320 can be coupled to a camera 1322 that is facing the user 1310”, which is similar to the cited text portion of the Non-  Final Office Action.

	 As such, Krupat is entitled to the priority date of parent application 15/273,765, which is September 23, 2016, i.e., would constitute prior art under 35 U.S.C. 103 with respect to claimed limitations.

Allowable Subject Matter

35.	Claims 21, and 23 would be allowable if overcome the nonstatutory double patenting rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

36. 	Claim 24 would be allowable if overcome the nonstatutory double patenting rejections and if overcome the objection, set forth in this Office Action. 

Conclusion

37.	Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654